R,

REPUBLIQUE DU CAMEROUN REPUBLIC OF CAMEROON
- Paix-Travail-Patrie Peace-Work-Fatnerland
FETE Aak tx

MINISTERE DE L'URBANISME ET DE L'HABITAT
EPPEEES
DELEGATION PROVINCIALE DE L'EST
Het
DELEGATION DEPARTEMENTALE DU HAUT NYONG
EPPTEE

SERVICE DEPARTEMENTALÉ DU CADASTRE
CPPEES

ATTESTATION DE MESURE DE SUPERFICIE

ÉTT II 110)

REPERAGE : Situation de la Concession (UFA N°10029)
Département du Haut Nyong
Arrondissements : LOMIE

Carte de référence : -1/200.000° ISH MEDOUM
Feuille n° NA-33-XX1

Outil de travail: Pour la détermination des Distances
horizontales, des gisements et de superficie :
Logiciel MAP.INFO Forêts et Terroirs Dimako.

Superficie : 46 922ha.

DEFINITION DES LIMITES DE LA CONCESSION

Le point R se situe sur le pont de la rivière Mbenzog à la traversée
de ia piste Mpan zwadiba.

Au Nord : Du point R, suivre en aval la rivière Mbenzog sur une
distance de 2,6Km (deux six cent) pour atteindre son point de
confluence avec la rivière Bek, puis suivre toujours en aval le cours
de Bek sur une distance de 6,9km (six neuf cents) pour atteindre le
point À dit de base.

- Du point A dit de base, suivre en aval la rivière Bek sur une
distance de 42,8km (quarante deux huit cents) pour atteindre
le point B situé sur le point de confluence de Bek et un de ses
affluents non dénommé ;

Au Sud-Est : Du point B, suivre en amont cet affluent non dénommé
de Bek sur une distance de 7,4 km (sept quatre cents), pour
atteindre son point de confluence avec l’un de ses bras non
dénommé, puis suivre en amont le cours de ce bras non dénommé
sur une distance de 2,4 (deux quatre cents) pour atteindre le point
C;

- Du point C, suivre une droite de gisement 221° sur une

distance de 1,4 km (un quatre cents) pour atteindre le point D

situé sur un bras d’un affluent non dénommé de la rivière
Eboye ;

- Du point D, suivre en aval ce bras sur une distance de 3,1 km
(trois un cent) pour atteindre le point E ;

- Du point E, suivre en amont cet affluent non dénommé de
. Eboye, puis l’un de ses bras non dénommé sur une distance
de 4,8 km (quatre huit cents) pour atteindre le point F ;

Au Sud-Ouest : - Du point F, suivre une droite de gisement 299° sur
une distance de 3,2km (trois deux cents) pour atteindre le point G ;

- Du point G, suivre une droite de gisement 282° sur une
distance de 1,6 km (un six cents) pour atteindre le point H;

- Du point H, suivre une droite de gisement 315° sur une
distance de 2,8 km (deux huit cents) pour atteindre le point I
situé sur un cours d’eau non dénommé;

- Du point I, suivre en amont ce cours d’eau non dénommé sur
une distance de 2,1 km (deux un cent) pour atteindre le point
J

- Du point J, suivre une droite de gisement 315° sur une
distance de 1,2 km (un deux cents) pour atteindre le point K
situé sur un cours d’eau non dénommé;

- Du point K, suivre en aval ce cours d’eau non dénommé sur
une distance de 2,8 km (deux huit cents) pour atteindre le
point L;

- Du point L, suivre une droite de gisement 258° sur une
distance de 1,8 km (un huit cents) pour atteindre le point M;

- Du point M, suivre une droite de gisement 293° sur une
distance de 2,4 km (deux quatre cents) pour atteindre le point
N;
A l'Ouest : -Du point N, suivre une droite de gisement 349°, sur une
distance de 4,2 km (quatre deux cents) pour atteindre le point O

- Du point O, suivre une droite de gisement O° (zéro), sur une
distance de 2,3 km (deux trois cents) pour atteindre le point
P;

- Du point P, suivre une droite de gisement 17°, sur une
distance de 3,3 km (trois trois cents) pour atteindre le point
Q situé sur un affluent non dénommé de Bek ;
-Du point Q, suivre en aval cet affluent non dénommé sur une
distance de 3,6 km (trois six cents) pour atteindre le point R;

- Du point R, suivre une droite de gisement 348° sur une
distance de 1,4 km (un quatre cents) pour atteindre le point
S;

- Du point S, suivre une droite de gisement 285°, sur une
distance de 1,5 km (un cinq cents) pour atteindre le point T
situé sur un affluent non dénommé de Bek ;

- Du point T, suivre en amont cet affluent non dénommé sur
une distance de 5,6 km (cinq six cents) pour atteindre le point
U;

- Du point U, suivre une droite de gisement 300° sur une
distance de 2 km (deux) pour atteindre le point V ;

- Du point V, suivre une droite de gisement 328° sur une
distance de 3,6 km (trois six cents) pour atteindre le point W ;

- Du point W, suivre une droite de gisement 31° sur une
distance de 3,9 km (trois neuf cents) pour rejoindre le point A
dit de base.

La zone ainsi circonscrite et évaluée à la grille des points côtés
couvre une superficie de 46 922 ha (quarante six mille neuf cent
vingt-deux hectares).

La Présente attestation est délivrée pour servir et valoir ce que de
droit.

N.B. : Cette définition de concession n’est valable que 08 AOUT 2001
si elle est juxtaposée à une carte qui porte notre timbre
officiel à cheval sur la définition et la carte. Abong-Mbang, 1e—----"""""

Le Chef de Service Départemental du

Jean CYispin PANG
T.S. Topo-Cadastre

Mingon gl
spi

Fa Na isorp:

ufaon?0 /

